Citation Nr: 1511879	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the groin.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for a right elbow disorder, to include tendonitis.

5.  Entitlement to service connection for a left elbow disorder, to include tendonitis.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for arthritis, right hand and fingers.

8.  Entitlement to service connection for arthritis, left hand and fingers.

9.  Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected peripheral neuropathy.

10.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected peripheral neuropathy.

11.  Entitlement to service connection for a liver disorder, to include cirrhosis and hepatitis C.

12.  Entitlement to service connection for pseudofolliculitis barbae.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969 and from May 1973 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of this hearing is of record.

The Board observes that additional medical records were received following the January 2012 hearing.  The Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of such evidence in accord with 20.1304(c) (2014).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen his skin disorder claim.  However, as addressed in the REMAND portion of the decision below further development is required with respect to the underlying service connection claim, and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that as part of his January 2012 hearing the Veteran raised the issues of entitlement to service connection for a low back disorder.  However, a review of the record available for review does not reflect these claim has been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed pseudofolliculitis barbae during active service.

2.  Service connection was previously denied for a skin disorder by rating decisions promulgated in March 2000 and March 2002.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for a skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a skin disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Pseudofolliculitis Barbae

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that he developed pseudofolliculitis barbae during his active service, and has had recurrent symptoms of such since service.

The Board observes that the Veteran is competent to describe visible symptoms of pseudofolliculitis barbae.  Further, there is nothing in the record which explicitly refutes his account of developing such symptoms during service.  Moreover, his service treatment records confirm he was treated for this condition, to include in December 1973 and January 1974.  There is also no indication he had such a condition prior to service, to include on service examinations and Reports of Medical History dated in June 1968, December 1969, or May 1973.  In addition, there is post-service medical evidence of the condition, to include medical treatment records dated in July 1999 and January 2012.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed pseudofolliculitis barbae during active service.  Therefore, service connection is warranted for this disability.

Skin Disorder

Service connection was previously denied for a skin disorder as not well-grounded by a March 2000 rating decision.  A subsequent March 2002 rating decision readjudicated the claim on the merits, and continued to find that service connection was not warranted.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, it does not appear that new and material evidence was received within the one year appeal period of the March 2002 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, the March 2002 rating decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the evidence of record at the time of the last prior denial includes statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2001.  In pertinent part, the Veteran's service treatment records reflect he was treated for skin problems while on active duty.  For example, he was treated for a rash on his back chest, arms, etc., in June and July 1973.  The post-service medical records also showed treatment for skin problems to include findings of mild keratoderma of the fingers in July 1999.  He also complained of acneiform popular eruption and small cysts that recur in the inner thighs and buttocks which were attributed to friction or trauma.

The record also reflects the Veteran contended his skin disorder was due to in-service herbicide/Agent Orange exposure.  The record confirms he had active service in the Republic of Vietnam during the Vietnam War era, and, in accord with 38 U.S.C.A. § 1116, he is presumed to have been exposed to herbicides therein.  

The March 2002 rating decision denied service connection for a skin disorder finding the Veteran was not diagnosed with chloracne, which is the skin condition presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the January 2012 Board hearing, and additional post-service medical records which cover a period through 2012.  In pertinent part, the Board observes that the Veteran's hearing testimony appears to provide relevant details regarding the history of his skin disorder that were not made at the time of the last prior denial.  The Board also notes that the additional medical records continue to show treatment for skin problems.  Although it does not appear the Veteran has been specifically diagnosed with chloracne, it does appear there are additional skin diagnoses that were not made at the time of the last prior denial.  For example, records dated in March 2011 include findings of eczema and xerosis; lichen suplex, ankles and abdomen; tinea pedis and probably onychomycosis; and pruritus, likely secondary to xerosis and cirrhosis.  The Board finds that these additional details and medical findings, combined with the documented in-service findings of skin problems, would at least warrant a competent medical opinion to resolve the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, supra.  Moreover, the evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a) and the claim is reopened.

Adjudication of this appellate claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

For the reasons address in the REMAND portion of the decision below, the Board finds that further development is required regarding the issue of service connection for a skin disorder.


ORDER

Service connection for pseudofolliculitis barbae is granted.

New and material evidence having been received to reopen the claim of entitlement to service connection for a skin disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is granted.


REMAND

The Board acknowledges that the Veteran has been accorded VA medical examinations to evaluate his service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper extremities, with the most recent being in February 2010.  However, at his January 2012 hearing the Veteran reported that these disabilities, as well as his peripheral neuropathy of the lower extremities, had increased in severity since the most recent VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the Board concludes that a remand is required to accord the Veteran new examinations of these service-connected disabilities.  

With regard to the his elbow, hand, and right ankle claims, the Veteran contends that these disabilities are developed as a result of injuries he sustained during his active service.  For example, he contends that he injured his left elbow playing football while on active duty.  He contends that he injured his right elbow and hands while engaged in combat during his first period of active duty.  Finally, he contends he injured his right ankle while engaged in maneuvers at Camp Pendleton during his second period of active duty.

Initially, the Board notes that the record confirms the Veteran engaged in combat during his first period of active service as exemplified, in part, by the fact he is a recipient of the Combat Action Ribbon during this period.  The provisions of 38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary, but no such evidence appears to be of record regarding the Veteran's account of in-service elbow and hand injuries.  

The Board also notes that the Veteran's service treatment records reflect he was treated for a right thumb injury in July 1973; the right wrist in August 1973; and the left wrist in January 1974.  In addition, he was treated for a right foot contusion in August 1974 as a result of a football injury.  Although it does not appear this record specifically notes a left elbow injury, it does reflect he was given an Ace wrap for his left arm which would indicate some type of injury/impairment of that joint.  The Board also reiterates that there is documented in-service and post-service treatment for skin problems.

In regard to the liver disorder claim, the Veteran indicated at his January 2012 Board hearing that this current disability may be due to alcohol use that he indicated was to self-treat his service-connected posttraumatic stress disorder (PTSD).  Further, he also indicated that it may be due to alcohol and drug use that occurred while he was stationed in Vietnam.  He acknowledged smoking opium and IV drug use during this period.

Despite the foregoing, the Board notes that none of the claimed disabilities were noted at the time of the Veteran's separation from service, or for years thereafter.  Further, the exact nature of the claimed disabilities is not clear from the evidence of record either.  For example, while he has reported arthritic symptoms in both hands, it does not appear he has been diagnosed with arthritis of these hands after imaging study.  Also, it is not clear whether his complaints of such symptoms may actually be due to the diagnosed bilateral carpal tunnel syndrome.  Similarly, the Board notes that the Veteran has complained of bilateral elbow pain, and was given bilateral tennis elbow braces in February 2009.  However, subsequent records reflect he underwent surgery of the left elbow in September 2011 due to loose body and evidence of old olecranon fracture.  The Board also reiterates the Veteran has received various diagnoses for his skin problems.

In view of the foregoing, the Board finds that competent medical examination and opinion is required to determine the nature and etiology of the Veteran's claimed disabilities of the elbow, hand, carpal tunnel syndrome, right ankle, skin, and liver.  See McLendon, supra; Colvin, supra.

The Veteran further notes the Veteran has contended that his carpal tunnel syndrome is secondary to his already service-connected peripheral neuropathy and/or diabetes mellitus.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board acknowledges that an October 2009 VA examination includes an opinion that the Veteran's bilateral carpal tunnel syndrome was not caused by his service-connected diabetes or peripheral neuropathy.  However, this examination did not address the issue of secondary aggravation in accord with Allen, supra.  Without such an opinion, the Board must find that this examination is not adequate for resolution of these appellate claims.  The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently this further warrants a remand in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his diabetes mellitus, peripheral neuropathy, elbow, hands, carpal tunnel syndrome, right ankle, skin, and liver since May 2010.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, obtain any outstanding VA treatment records for the pertinent period.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service elbow, hand, carpal tunnel syndrome, right ankle, skin, and liver symptomatology; as well as the nature, extent and severity of his diabetes and peripheral neuropathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to evaluate the current nature and severity of his service-connected diabetes mellitus and peripheral neuropathy.  

The Veteran should also be afforded new examination(s) to address the nature and etiology of his claimed disabilities of the elbow, hand, carpal tunnel syndrome, right ankle, skin, and liver.  

The claims folder should be made available to the examiners for review before the examinations.

In regard to the service connection claims, the respective examiner(s) should clarify whether the Veteran does have arthritis of the hands and fingers or whether such symptoms are due solely to carpal tunnel syndrome; and whether his skin disorder includes chloracne or other acneform diseases consistent with chloracne.

For any relevant disability found to be present for the service connection claims, the respective examiner should express an opinion as to whether any such disability was incurred in or otherwise the result of the Veteran's active service.  These opinions should reflect consideration of the Veteran's account of in-service complaints and recurrent symptoms since service; as well as the documented in-service findings in the service treatment records.  In pertinent part, the hand and carpal tunnel syndrome examinations should reflect consideration of the documented treatment for the right thumb in July 1973, the right wrist in August 1973, and the left wrist in January 1974; the left elbow claim should reflect consideration of the treatment for the left arm in August 1974; the right ankle should reflect consideration of the treatment for right foot contusion in August 1974; and the skin disorder should reflect consideration of the treatment for skin rash in June and July 1973.  

Further, the opinion regarding the liver disorder claim should take into account the Veteran's testimony of in-service alcohol and drug use to include IV drug use.  The examiner should also address whether it is at least as likely as not any liver disorder is due to the Veteran's purported alcohol use to self-treat his service-connected PTSD.  

With regard to the carpal tunnel syndrome claims, if the respective examiner determines these conditions are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the Veteran's service-connected peripheral neuropathy.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed in these expressed in these examinations must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


